AMENDED AND RESTATED PARTICIPATION AGREEMENT

THIS AMENDED AND RESTATED PARTICIPATION AGREEMENT ("this Agreement") is made
this 29th day of April, 2004, by and between WELLS FARGO RETAIL FINANCE II, LLC,
a Delaware limited liability company formerly known as Wells Fargo Retail
Finance, LLC (together with its successors and assigns "WFRF"), having an office
at One Boston Place, 18th Floor, Boston, Massachusetts 02108 Attention: Lynn
Whitmore, and RONHOW, LLC, a Georgia limited liability company (the
"Participant"), having an office at 3290 Northside Parkway, Suite 250, Atlanta,
Georgia 30302, Attention: Bob Anderson.

WHEREAS, WFRF has entered into certain secured financing arrangements with the
following corporations and limited partnerships (each a "Borrower" and,
collectively, the "Borrowers"): HAROLD'S STORES, INC., an Oklahoma corporation,
HAROLD'S FINANCIAL CORPORATION, an Oklahoma corporation, HAROLD'S DIRECT, INC.,
an Oklahoma corporation, HAROLD'S STORES OF TEXAS, L.P., a Texas limited
partnership, HAROLD'S STORES OF GEORGIA, L.P., a Georgia limited partnership,
and HAROLD'S OF JACKSON, INC., a Mississippi corporation, pursuant to which WFRF
has made and may hereafter make loans to, and has provided and may hereafter
provide financial accommodations for the benefit of, Borrowers;



WHEREAS, Participant has acquired from WFRF a $2,000,000 ongoing participation
interest in WFRF's Transactions (as defined below) with Borrowers pursuant to
that certain Participation Agreement dated July 10, 2003 between WFRF and
Participant (the "Existing Participation Agreement").



WHEREAS, Participant desires to acquire from WFRF, and WFRF desires to sell to
Participant, an additional $2,000,000 ongoing participation interest in WFRF's
Transactions with Borrowers, for a total aggregate participation of $4,000,000,
upon the terms and conditions set forth in this Agreement.



NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is hereby agreed as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, the following terms shall have the
following definitions:

"Advances" All loans, advances, or other financial accommodations made, or to be
made, by WFRF to, or on behalf of, Borrowers pursuant to the Loan Agreement, and
all other items (other than interest or other compensation) chargeable to
Borrowers pursuant to the Loan Agreement or any other Loan Document.

"Affiliate" As applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, "control" means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of capital stock, by contract, or
otherwise.

"Collateral" All property, security interests and intercreditor agreements
received by WFRF or Participant pursuant to the Loan Documents or otherwise
acquired by WFRF or Participant in connection with the Transactions.

"Collections" All monies received by WFRF from Borrowers or from other sources
on account of the Obligations or as a result of the exercise of any right or
remedy (including any right of set-off) by WFRF, Participant or any of their
respective Affiliates, including without limitation, any and all proceeds of the
Collateral.

"Loan Agreement" The Loan and Security Agreement, dated as of February 5, 2003,
by and among, on the one hand, the lenders identified on the signature pages
thereof (including their respective successors and assigns), WFRF as collateral
agent and administrative agent for such lenders and any other holder of the
Obligations thereunder and, on the other hand, the Borrowers, as amended by
Amendment No. 1 to Loan and Security Agreement, dated July 10, 2003, by and
among WFRF, as a lender, collateral agent and administrative agent and the
respective Borrowers, as amended by Amendment No. 2 to Loan and Security
Agreement, dated April 29, 2004, by and among WFRF, as a lender, collateral
agent and administrative agent and the respective Borrowers, and as the same may
hereafter be amended, supplemented, restated or renewed from time to time.

"Loan Documents" The Loan Agreement and the Bank Product Agreements, the Cash
Management Agreements, the Credit Card Agreements, all Control Agreements, the
Disbursement Letter, the Guaranty, the Letters of Credit, any and all Mortgages,
each Perfection Certificate, the Copyright Security Agreement, the Stock Pledge
Agreement, the Trademark Security Agreement, the Intercompany Subordination
Agreement, any Bank Product Agreement, any certificates (including without
limitation, the Borrowing Base Certificate and the Compliance Certificate) from
time to time delivered by a Borrower pursuant to the Loan Agreement or any other
Loan Document, any note or notes executed by a Borrower in connection with the
Loan Agreement and payable to a member of the Lender Group, and any other
agreement entered into, now or in the future, by any Borrower and the Lender
Group in connection with the Loan Agreement.

"Major Change" Any amendment to, or any consent or waiver with respect to, the
Loan Agreement or any of the other Loan Document that would (A) extend the final
maturity date of the Participant Advance, (B) reduce the interest rate
applicable to the Participant Advance, (C) release all or a material portion of
the Collateral or guaranties (except to the extent expressly provided in the
Loan Agreement or in any other Loan Document) securing or guaranteeing the
Participant Advance, (D) postpone the payment of, or reduce the amount of, the
interest payable to Participant through WFRF or its successors or assigns in
respect of the Participant Advance, or (E) amend Sections 2.4(c), 2.4(e), or
2.11(d) of the Loan Agreement; provided; however, nothing in this herein shall
limit or impair the ability of Agent or WFRF to increase, or impose additional,
Reserves in accordance with the Loan Agreement without regard to the impact of
such increased or additional Reserves upon Excess Availability or the ability of
Borrowers to repay the in accordance with the terms of the Loan Agreement.

"Participant's Commitment" Participant's obligation to WFRF to purchase a
portion of WFRF's outstanding Advances in an aggregate principal amount of FOUR
MILLION AND NO/100 DOLLARS ($4,000,000) in accordance with Section 2 below.

"Participant's Investment" Participant's aggregate purchase price paid to WFRF
hereunder, in the amount of FOUR MILLION AND NO/100 Dollars ($4,000,000), plus
all additional sums paid by Participant to WFRF hereunder from and after the
date hereof, plus accrued but unpaid interest in respect of the Participant
Advance calculated at the rates and otherwise in accordance with the Loan
Documents, less all principal and interest payments sent to Participant in
respect of the Participant Advance.

"Transactions" All actions taken and to be taken by WFRF, Borrowers, and/or any
other party in connection with the Loan Documents from and after the date
hereof.

"WFRF's Investment" All Obligations owing by Borrower to WFRF under the
Agreements (inclusive of principal, interest, fees, expenses and any amounts
paid to any person by WFRF in respect of any letters of credit), less (i) all
payments received and retained by WFRF for its own account in connection with
the Transactions from and after the date hereof, and (ii) Participant's
Investment.

1.2 Other Defined Terms. Capitalized terms used in this Agreement that are
defined in the Loan Agreement shall be construed and defined as set forth from
time to time in the Loan Agreement.

1.3 Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term "including" is not limiting, and the term
"or" has, except where otherwise indicated, the inclusive meaning represented by
the phrase "and/or." The words "hereof," "herein," "hereby," "hereunder," and
similar terms in this Agreement or any Loan Document refer to this Agreement or
such Loan Document, as the case may be, as a whole and not to any particular
provision of this Agreement or such Loan Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person's successors and assigns.

2. SALE OF PARTICIPATION

2.1 WFRF hereby agrees to sell to Participant, and Participant hereby agrees to
purchase, a portion of WFRF's Advances to Borrowers in an aggregate principal
amount equal to FOUR MILLION AND NO/100 DOLLARS ($4,000,000) at a purchase price
equal to one hundred percent (100%) of the stated principal amount thereof on or
before the date hereof. All purchases made by Participant, shall be made by wire
transfer of good funds to WFRF in accordance with the following wire transfer
instructions:

JPMorgan Chase Bank

New York, New York*

ABA# 021000021

Credit to: Wells Fargo Foothill, Inc.

Account No. 323-266193

Re: Harold's Stores, Inc.

Advise: Lynn Whitmore 617.854.7247

2.2 Except as otherwise expressly provided in (a) Section 3.5 of this Agreement
as to (i) accrued but unpaid interest in respect of Participant's Investment and
(ii) payments of the extension fee as set forth in Section 2.11(d) of the Loan
Agreement and (b) Sections 2.4(c) and 2.4(e) of the Loan Agreement, all
Collections (including amounts received, or deemed received, upon the issuance
of capital stock), payments of principal, interest, fees and any other sums
payable by Borrowers or any other party in respect to the Obligations shall be
received and retained by WFRF, for WFRF's account and in repayment of WFRF's
Investment, until such time as the entire amount of WFRF's Investment has been
indefeasibly paid in full in cash and WFRF has no further obligation to make
Advances to, or for the account of, Borrowers. Participant expressly
acknowledges and agrees that in the event WFRF's Investment shall have been
reduced to zero but WFRF's obligation to make Advances to, or for the benefit
of, Borrowers has not been terminated, then any Collections or other amounts
received in respect of the Obligations may, at WFRF's option, be retained by
WFRF as cash collateral for the Obligations pursuant to the Loan Documents or
returned to Borrowers. At such time as (a) WFRF's Investment (other than
indemnification rights stated in the Loan Agreement to survive termination of
the Loan Agreement if no claims that could give rise to such rights shall be
pending, or have been threatened, against WFRF or Borrowers) shall have been
indefeasibly paid in full, in cash (including payment of any applicable
termination fees and premiums and cash collateralization of any outstanding
Letters of Credit in accordance with the Loan Agreement), (b) no further
agreement of WFRF to make Advances to, or for the benefit of, Borrowers shall be
continuing, and (c) Borrowers and Participant shall have released WFRF from all
liabilities in respect of the Loan Agreement, the Loan Documents, this
Participation Agreement (in the case of Participant only) and the Transactions
pursuant to a written release in form acceptable to WFRF, WFRF shall, at the
written request of Participant, assign to Participant (without representation,
recourse or warranty) all WFRF's right, title and interest in the Loan
Documents, subject to provisions requiring the re-assignment of such interest to
WFRF in the event any portion of the Collections received and applied in
reduction of WFRF's Investment shall be required to be to disgorged to any
person.

3. PROCEDURES

3.1 WFRF will keep records of all Obligations and Collateral that are in its
possession, appropriately marked to show the interest of Participant therein;
and Participant or its designees may inspect or copy same at reasonable times
during normal business hours, at Participant's sole expense. WFRF will, from
time to time, at the request of Participant furnish Participant with copies of
future Loan Documents, and with such additional information with respect to the
Loan Documents, the Transactions, the Collateral and/or the financial condition
and operations of Borrower as Participant may reasonably request and WFRF may
possess and in its sole discretion may deem appropriate to provide to
Participant; provided, however, that (a) the foregoing provisions shall not
entitle Participant to obtain copies of WFRF's internal analyses, credit
memoranda, appraisals or other information not otherwise provided to Borrowers
and (b) WFRF shall not be liable to Participant for any damages resulting from
any inaccuracy or incompleteness of any information or documentation provided to
Participant pursuant to this Agreement or otherwise.

3.2 Upon the written request of Participant (but not more frequently than
monthly) during the term of this Agreement, WFRF promptly will deliver
statements to Participant showing the status of the Transactions and the
Obligations as of the last day of the preceding month and the activity during
such preceding month. Any accounting rendered by WFRF to Participant shall be
deemed correct and binding unless Participant notifies WFRF by certified mail,
return receipt requested, to the contrary, within thirty (30) days after the
date when each such accounting is mailed or otherwise delivered to Participant
(including delivery by electronic mail). Promptly following the written request
of Participant, but without any representation or warranty as to the accuracy or
completeness thereof, and subject to the proviso at the end of Section 3.1
hereof, WFRF will deliver to Participant copies of all financial statements,
reports, and officers' certificates reasonably requested by Participant and that
have been delivered by Borrowers to WFRF pursuant to the Loan Agreement.

3.3 Participant acknowledges that WFRF has not made, and does not make, any
representations or warranties, express or implied, as to any of the following:
(a) Borrower's financial condition; (b) the validity, enforceability or
collectibility of the Obligations, any liens purportedly securing the same or
any provision(s) of the Loan Documents; or (c) the perfection or priority of any
liens purportedly securing all or any portion of the Obligations. Participant
hereby represents and warrants that Participant is fully familiar with, and has
made its own independent evaluation and determination of the foregoing matters
and is not relying upon WFRF in connection with any such evaluation and
determination.

3.4 All Collections will be applied to Borrowers' account with WFRF at such time
and in such manner as is provided in the applicable Loan Documents. All payments
shall be made by wire transfer according to wiring instructions delivered by
each party to the other party hereto from time to time.

3.5 On a monthly basis, WFRF shall remit to Participant out of funds actually
received by WFRF in respect of interest on the Advances, compensation on the
outstanding amount of Participant's Investment at the annual rate of interest
paid by Borrowers to WFRF in respect of the Participant Advance, said rate to be
accrued from and after the date of WFRF's making of the Participant Advance to
Borrowers and calculated (including changes thereto) in accordance with the Loan
Agreement. Further, on a monthly basis, WFRF shall remit to Participant 100% of
funds actually received by WFRF in respect of the extension fee set forth in
Section 2.11(d) of the Loan Agreement if and to the extent no other amounts then
due and payable to WFRF under the Loan Agreement or the other Loan Documents
shall remain unpaid. Nothing herein shall entitle Participant to receive, demand
or sue for payment of any amounts to the extent such amounts are not actually
received by WFRF, and such rights are hereby waived and released.
Notwithstanding the foregoing provisions of this Section 3.5, during the
continuation of an Event of Default (as defined in the Loan Agreement), WFRF may
elect to suspend the forwarding of payments contemplated by this Section 3.5 to
Participant (any amounts not paid to Participant due to the continuation of an
Event of Default are referred to herein as "Suspense Amounts"), and such
Suspense Amounts shall not accrue interest during the period retained by WFRF as
a result of the continuation of an Event of Default. To the extent WFRF shall
elect to waive or accept cure of such Event of Default prior to the acceleration
of the Obligations (or the deemed acceleration of the Obligations under the Loan
Agreement, whether or not enforceable against the Borrowers under applicable
bankruptcy laws), promptly following such acceptance of cure or waiver, WFRF
shall forward the Suspense Amounts to Participant in accordance with this
Agreement. To the extent the Obligations shall be accelerated (or shall be
deemed to be accelerated under the Loan Agreement, whether or not enforceable
against the Borrowers under applicable bankruptcy laws) as a result of such
Event of Default, WFRF may apply all Suspense Amounts, together with any other
amounts payable to Participant pursuant to this Section 3.5 from and after the
date of such acceleration (or deemed acceleration), in reduction of WFRF's
Investment, and no such amounts shall be payable to Participant. Participant
acknowledges and agrees that, pursuant to the Loan Documents and this
Participation Agreement: (a) WFRF may apply any amounts received by WFRF first
to outstanding fees and reimbursement obligations of Borrowers in accordance
with the Loan Agreement notwithstanding any contrary requests or designations by
Borrowers; and (b) WFRF may apply any amounts received in respect of accrued but
unpaid interest comprising part of WFRF's Investment prior to any remission of
payments to Participant pursuant to this Section 3.5. Participant hereby
consents to such application in lieu of application in respect of Participant's
Investment (it being expressly understood and acknowledged by Participant that,
at WFRF's option, all outstanding fees and reimbursement obligations and
interest in respect of all Obligations, other than the Participant Advance, may
be received and applied for the account of WFRF before interest accrued in
respect of the Participant Advance shall be paid for application in respect of
Participant's Investment). Participant shall not be entitled to any compensation
based upon any float or any similar charges provided under the Loan Agreement or
attributable to the ordinary course processing of WFRF, nor shall Participant
share in any servicing fees, amendment fees, waiver fees, collateral
maintenance, early termination, commitment or other fees (other than the
extension fee expressly addressed in this Section 3.5) paid, or payable, by
Borrowers to WFRF. Participant shall not share in any financial examination,
documentation or appraisal fees paid to WFRF. Participant shall not share in
recovery by WFRF of any other out-of-pocket expenses incurred by WFRF and
reimbursable by Borrowers; provided, however, WFRF hereby acknowledges and
agrees that Participant shall have no obligation to make any further advances to
WFRF in respect of any such expenses.

3.6 Participant acknowledges and understands that (a) the annual interest rate
charged by WFRF to Borrowers floats in accordance with the Loan Agreement and
accordingly may increase or decrease as therein provided and (b) the
contemplated maturity date of the Participant Advance is February 5, 2007.

3.7 In the event that WFRF is required, for any reason, to repay Borrowers or
any other person all or any portion of any payment which was remitted to
Participant pursuant to this Agreement, Participant shall remit to WFRF one
hundred percent (100%) of any such amount required to be repaid by WFRF without
reduction, offset or withholding and Participant's Investment shall be adjusted
accordingly.

3.8 WFRF shall not have, and does not assume, any liability to Participant for
the repayment of all or any portion of Participant's Investment to the extent
that such funds are not actually received by WFRF from Borrowers. All
Collections that are to be applied in respect of Participant's Investment in
accordance with this Agreement shall be held in trust for Participant.

3.9 WFRF shall bear all costs and expenses of managing and servicing the
Transactions, and WFRF hereby acknowledges and agrees that Participant shall
have no obligation to make any further advances to WFRF in respect of any such
costs and expenses. As between WFRF and Participant and except as otherwise
expressly provided by Section 6.5 below, each party hereto shall bear its
respective costs and expenses incurred in connection with this Agreement, the
Loan Documents and the transactions contemplated hereby and thereby; provided,
however, nothing in this sentence shall limit or prohibit WFRF from seeking
reimbursement of its costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby from Borrowers in accordance
with the Loan Documents.

4. MANAGEMENT

4.1 All of the Obligations and other Transactions shall be made and conducted in
WFRF's name, and all of the Collateral and Collections shall be held by or on
behalf of WFRF in its sole name. WFRF shall have the exclusive right to
administer the Loan Documents, to perform and enforce the terms thereof
(including conducting any liquidation of Collateral or other actions against the
Borrowers or their respective properties), to exercise all privileges and rights
exercisable or enforceable by WFRF under the Loan Documents, and to manage any
accounts of Borrowers maintained with WFRF in connection therewith, according to
WFRF's discretion and in the exercise of its normal business judgment. WFRF
hereby expressly appoints Participant as WFRF's agent for the purposes of
perfecting WFRF's security interest in any of the Collateral that may at any
time come into the possession of Participant. Except as provided below with
respect to Major Changes, WFRF shall have the sole and continuing right to enter
into and agree to supplements, amendments, waivers, modifications, and releases
of, or with respect to, the Loan Documents, the Transactions and the Collateral
without the consent or other participation of Participant. The foregoing
notwithstanding, WFRF shall not agree to any Major Change without first
obtaining the consent of Participant (which consent shall not be unreasonably
withheld or delayed). WFRF shall not be liable to Participant for any action
taken or omitted or for any error in judgment, except for its own bad faith,
gross negligence, or willful misconduct.

4.2 To the extent of Participant's Investment, WFRF is and shall be
Participant's agent, but WFRF is not, and shall not under any circumstances be
deemed to be, a fiduciary for Participant in administering and servicing the
Loan Documents or in any other capacity. Participant shall not be deemed to be a
"Lender" for purposes of the Loan Agreement or any other Loan Documents, it
being understood that the interest herein sold and bought is a participation
interest pursuant to Section 14(e) of the Loan Agreement and not an assignment
of all or any portion of the Obligations, the Loan Documents or the
Transactions, all of which rights are expressly retained exclusively by WFRF.
Nothing contained herein shall confer upon either WFRF or Participant any
proprietary interest in, or subject either of them to any liability for or with
respect to, the business, assets, profits, losses, or obligations of the other,
except only as to the Obligations and other Transactions to the extent of the
participation hereby created.

4.3 Participant shall not sell, pledge, assign, sub-participate, or otherwise
transfer all or any part of its interest hereunder without WFRF's prior written
consent. WFRF may participate or otherwise transfer or assign its interest at
any time, subject to the rights of Participant granted herein. WFRF may sell,
pledge, or assign additional participations in the Obligations without
Participant's consent. WFRF agrees to notify Participant of any change in its
interest in the Obligations; provided, however, the failure to timely provide
such notice shall not limit or invalidate any such change in WFRF's interest in
the Obligations.

5. TERMINATION

5.1 Either WFRF or Participant may, upon not less than thirty (30) days prior
written notice to the other, voluntarily terminate the participation hereby
created as of the termination date designated in such written notice (the
"Termination Date").

5.2 If WFRF shall have exercised the option to termination this Agreement
pursuant to Section 5.1, on the specified Termination Date WFRF shall pay to
Participant the outstanding balance of Participant's Investment. In the event
Participant shall have exercised the option to terminate this Agreement pursuant
to Section 5.1, on the specified Termination Date Participant shall (a) pay in
cash to WFRF the outstanding balance of WFRF's Investment (including any early
termination premium applicable under the Loan Agreement as of the Termination
Date, an amount sufficient to cash collateralize any outstanding Letters of
Credit in accordance with the Loan Documents and all fees, costs and expenses
incurred by WFRF and otherwise subject to reimbursement by Borrowers) and (b)
deliver a written termination of the Loan Documents in form acceptable to WFRF
duly executed by Borrowers pursuant to which (i) Borrowers shall terminate all
obligations of WFRF to provide Advances to, or for the benefit of, Borrowers and
(ii) release WFRF from any and all liabilities in respect of the Loan Documents
and/or the Transactions. Upon fulfillment of the foregoing obligations, as
applicable, each party shall thereupon be relieved of any liability to the other
party in connection herewith. WFRF may make and enter into additional
obligations and other transactions with Borrowers after the Termination Date,
and such additional obligations and other transactions shall be for WFRF's own
account, and Participant shall have no rights or interests therein or liability
therefor.

6. GENERAL

6.1 All notices provided for herein shall be in writing and (a) mailed to the
respective parties at the addresses first set forth above, or at such other
addresses as either of them shall have specified to the other in writing or (b)
sent by facsimile transmission to the attention of the respective persons named
above at the following facsimile numbers 617.523.4027, in the case of WFRF or
678.553.4001, in the case of Participant, or in either case such other facsimile
number as may be provided to the other in accordance with this section.

6.2 This Participation Agreement: (a) shall be binding upon and inure to the
benefit of the parties hereunder and their respective legal representatives,
successors, and permitted assigns; (b) shall be governed, construed, and
interpreted in all respects in accordance with the laws of the Commonwealth of
Massachusetts; and (c) may not be modified, amended, terminated, or otherwise
changed orally or by any course of dealing or in any manner except by an
agreement in writing signed by the duly authorized officer of the party to be
charged.

6.3 EACH OF THE PARTIES HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY SUCH
ACTION OR PROCEEDING, AND PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT, WRIT,
PROCESS, OR OTHER PAPERS MAY BE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE
PARTY TO BE SERVED AT THE ADDRESS TO WHICH NOTICES ARE TO BE SENT PURSUANT TO
SECTION 6.1 HEREOF.

6.4 Except as permitted by Borrowers, or otherwise required by applicable law or
regulation, as amended, or by court order or the requirements of other competent
authority and except in connection with any legal proceeding to which WFRF
and/or Participant is a party, Participant shall not disclose any financial or
other information of Borrowers (except for any information available to the
public from any governmental office) to any third party (other than its
auditors, attorneys, affiliates, WFRF, or other participants) for a period of
five (5) years after the termination of the Loan Agreement.

6.5 If any action at law or equity is brought to enforce or interpret the
provisions of this Agreement, the prevailing party shall be entitled to recover
actual attorneys' fees, which may be determined by the court in the same action
or in a separate action brought for that purpose, in addition to any other
relief to which that party may be entitled.

6.6 No term or provision contained in this Agreement, and no other agreement
between the parties hereto, is intended to be, or shall it be construed to be,
the formation of a partnership or joint venture between WFRF and Participant.

6.7 It is understood and agreed that WFRF and Participant, or any affiliate of
either thereof may, from time to time, lend money to or otherwise generally
engage in any business with the Borrowers and any affiliate of Borrowers, and
nothing herein shall limit the ability of either party hereto to enter into such
transactions for its own account.

6.8 This Agreement and the duties and obligations contained herein shall be
solely for the benefit of the parties hereto, their affiliates, and future
participant; no third party (including any Borrower) shall have any rights
hereunder as a third party beneficiary or otherwise.

6.9 This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute one and the same Agreement.
Delivery of an executed copy of this Agreement by facsimile transmission shall
have the same effect as delivery of an originally executed copy of this
Agreement, whether an originally executed copy shall be delivered subsequent
thereto.



6.10 Participant and WFRF hereby acknowledge and agree that this Agreement
constitutes, and is intended to constitute, a true "back-end" participation
arrangement between Participant and WFRF. Separate and apart from this
Agreement, Participant has entered into the Option Agreement (as defined in the
Loan Agreement) with the Parent (as defined in the Loan Agreement), pursuant to
which Participant may elect to acquire certain shares of preferred stock from
Parent in exchange for (a) releasing WFRF from any obligation hereunder to remit
payments to Participant in respect of all or a portion of the Participant's
Investment hereunder and (b) WFRF's corresponding reduction in the outstanding
principal amount of the Obligations. The Option Agreement has been provided by
Parent directly to Participant as an inducement to Participant to acquire the
Participant's Investment hereunder. WFRF is not, and shall not be deemed to be,
a party to such Option Agreement or a holder of any such investment in Parent.
Participant has acquired its interest hereunder directly from WFRF, and will pay
WFRF directly for its interest hereunder. Participant has not made any advances
directly to Borrowers. Participant's right to receive payments hereunder are
contingent upon WFRF's receipt of payments from Borrowers in accordance with the
Loan Documents in all instances, and the failure of Borrowers to make such
payments does not result in any enforcement right or remedy exercisable by the
Participant against any of the Borrowers. Except to the extent of its rights to
enforce the terms of this Agreement against WFRF, Participant is not a party to,
or beneficiary of, the Loan Agreement or the Loan Documents for any purpose.
Participant has no legal recourse directly against Borrowers in respect of
Participant's Investment or the transactions contemplated by this Agreement, and
all such rights and remedies are vested exclusively in WFRF.



6.11 This Agreement amends, restates, modifies and replaces, but does not
extinguish the obligations under, the Existing Pledge Agreement.

[Remainder of Page Intentionally Left Blank]



IN WITNESS WHEREOF, the parties have caused these presents to be executed by
their duly authorized officer affixed the day and year first above-written.

WFRF:



WELLS FARGO RETAIL FINANCE II, LLC



By:

Name:

Title:



 

PARTICIPANT:



RONHOW, LLC



By: Ronus, Inc., a Georgia corporation



 

By:

Name:

Title: